Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23                                 Page:1 of 12




                           In the United States Bankruptcy Court
                                                   FOR THE

                                   Southern District of Georgia
                                          Brunswick Division



    IN RE:                                                                    CHAPTER 13 CASE
                                                                              No. 18-20082
    OLETTA THORPE,


           Debtor.




    HTLEMAX OF GEORGIA, INC.,
                                                                    at I (ydodc&S5^ mht ^ M
            Creditor/Movant,                                         Date,

                                                                         United StatesBankruptcy Court
    V.
                                                                              Brunswick, Georgia



    OLETTA THORPE,


           Debtor/Respondent.




                   OPINION AND ORDER GRANTING RELIEF FROM STAY


           Pursuant to notice, this matter came on for hearing on a Motion for Relief from Stay

   (ECF No. 36)^ (the "Motion") filed by TitleMax of Georgia, Inc. ("TitleMax") regarding a

   2004 Cadillac DeVille (the "Vehicle") that is in Debtor's possession. Debtor and TitleMax



   1 Unless otherwise noted with "16-20747," all docket citations herein refer to the docket in this case number
   18-20082.
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23                              Page:2 of 12




   are parties to a title pawn transaction in which Debtor pledged the Vehicle to TitleMax as

   collateral in exchange for a loan. At the hearing. Debtoropposed the Motion and the Court

   gave the parties an opportunity to file briefs outlining their positions. TitleMax's Motion

   will be granted for the reasons stated below.

                                                BACKGROUND


           The Court makes the following findings of fact based on the evidence presented at

   the hearing, the written evidence, and the record:

       1. Debtor and TitleMax entered into a 30-day title pawn transaction under the Official

           Code of Georgia ("G.C.G.A"! § 44-12-130 on July 18,2016. Debtor received a $1,000

           loan in exchange for pledging an ownership interest in the Vehicle to TitleMax.

       2. The maturity date on the initial agreement was August 17, 2016.

       3. On August 17, 2016, Debtor and TitleMax agreed to a 30-day extension of the title

           pawn agreement, and the maturity date was extended to September 16, 2016.^

       4. Prior to the current bankruptcy case. Debtor filed a chapter 13 bankruptcy petition,

           case no. 16-20747 (the "2016 Case"k in this Court® on September 15,2016. (16-20747

           ECF No. I.)'*



   2The Court notes that Debtor asserts the pawn agreement was renewed for successive periods for several
   years; however. Debtor did not present any evidence in support of this position.
   3 The 2016 Case was originally assigned to the Honorable John S. Dalis. Following his retirement, it was
   reassigned on June 26,2017.
   4 The Court takes judicial notice of Debtor's prior bankruptcy filing and the docket of the 2016 Case. See
   Cash Inn of Dade. Inc. v. Metro. Dade Cty.. 938 F.2d 1239 (11th Cir. 1991) (district court may
   take judicial notice of public records within its files relating to particular case before it or to other related
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23                          Page:3 of 12




      5. In the 2016 Case, Debtor listed the Vehicle on her schedules (16-20747 ECF No. 1 at

          12) and proposed to pay TitleMax through her chapter 13plan (the ''2016 Plan'') (16-

          20747 ECF No. 2). TitleMax took no action to object to such treatment, and the 2016

          Plan was confirmed on November 30, 2016. (16-20747 ECF No. 28.)

      6. On January 8, 2018, the Court dismissed Debtor's 2016 Case for Debtor's failure to

           make plan payments. (16-20747 ECF No. 45.)

       7. On February 9,2018,Debtor filed the present bankruptcy case (the "Present Case")

           and included the Vehicle and TitleMax in her schedules. (ECF No. 1 at 12.)

       8. Debtor's chapter 13plan (ECF No. 2) (the "2018 Plan") listed the value of TitleMax's

           claim as $1,018.00 and proposed to pay 5% interest on the claim and a monthly

           payment of $21.81 for the duration of Debtor's 2018 Plan.

       9. TitleMax did not object to Debtor's 2018Plan or to any amendments thereto,^ and it

           was confirmed as amended on June 21, 2018. (ECF No. 34.)

       10. TitleMax took its first action in the Present Case on July 24, 2018, when it filed the

           Motion.


       11. As of the date of the hearing. Debtor had not redeemed the Vehicle.




   cases); In re Brown v. IRS (In re Brown'). Ch. 13 Case No. 86-10031, Adv. No. 93-01016A, 1995 WL 776920, at
   *1 n.3 (Bankr. S.D. Ga. Oct. 30,1995).
   5The 2018 Plan was amended prior to confirmation; however, none of the proposed amendments impacted
   the Vehicle or TitleMax. (See ECF Nos. 28,33.)
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23            Page:4 of 12




                                  CONCLUSIONS OF LAW


      L      Property of the Bankruptcy Estate and the Georgia Pawnbroker Statute

          When a debtor files for bankruptcy, any rights she has in a pawned vehicle, as

   defined under Georgia law, constitute property of the bankruptcy estate. See 11 U.S.C. §

   541. The bankruptcy estate includes ''all legal or equitable interests of the debtor in

   property as of the commencement of the case." 11 U.S.C. § 541(a)(1). Thus, whatever a

   debtor's interest in a pawned vehicle is on the petition date, if any, will enter the

   bankruptcy estate; this also includes any right of redemption a debtor may have in the

   pawned vehicle. See Charles R. Hall Motors v. Lewis (In re Lewis). 137 F.3d 1280,1284

   (11th Cir. 1998) (concluding a debtor's "statutory right of redemption in the automobile

   became 'property of the estate' under 11 U.S.C. § 541(a)(1) at the commencement of the

   case"); Moore v. Complete Cash Holdings. LLC (In re MooreL 448 B.R. 93,100 (Bankr. N.D.

   Ca. 2011) (finding that debtors' vehicles became property of the estate when debtors "had

   possession of the pawned vehicles at the time of the bankruptcy filing and the grace

   periods for their redemptions had not yet expired"). However, as the Eleventh Circuit

   recently decided, pawned property and a debtor's right to redeem it can "drop[] out of the

   bankruptcy estate" by operation of Georgia law where the redemption period expires

   during the bankruptcy proceeding and a pawnbroker takes action to enforce its rights
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23                          Page:5 of 12




   under the pawn agreement. See Title Max v. Northington (In re Northington), 876 F.3d

   1302,1306 (11th Cir. 2017).

           In the Present Case, TitleMax contends that the automatic stay does not apply

   because the Vehicle is not part of the bankruptcy estate due to Debtor's failure to redeem

   the Vehicle prior to filing her petition. (ECF No. 42.) In other words, according to

   TitleMax, Debtor did not own the Vehicle when the Present Case commenced—it belonged

   to TitleMax. Therefore, even though the 2018 Plan was confirmed, TitleMax asserts that it

   is not bound by the confirmed 2018 Plan because it includes property that never belonged

   to the bankruptcy estate or Debtor in the Present Case.

           Debtor asserts that at the time she filed the Present Case, she held a possessory

   interest in the Vehicle, as well as the right to redeem the Vehicle. (ECF No. 43.) Debtor

   argues that because TitleMax, with proper notice, failed to object to her 2018 Plan,^ it

   consented to the Vehicle's treatment under the 2018 Plan.                    Debtor's argument relies

   primarily on the fact that the 2018 Plan's confirmation is binding and has preclusive effect.

   Debtor also asserts that even if the Vehicle's inclusion under the 2018 Plan is illegal,

   TitleMax is bound by the confirmed 2018 Plan pursuant to the Supreme Court's decision

   in U.S. Aid Funds. Inc. v. Espinosa. 559 U.S. 260 (2010).




   6 Debtor points to the decision in Northington in support of her argument that TitleMax is bound by the
   confirmed 2018 Plan because it did not take any action to preserve its position prior to confirmation of her
   2018 Plan. In re Northington. 876 F.3d at 1308-09.
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23             Page:6 of 12




         Under Georgia law, a borrower may pledge a vehicle in exchange for a loan by

   turning over to the pawnbroker the vehicle's certificate of title. O.C.G.A. §§ 44-12-130(3),

   (5). Once that transfer takes place, the pawnbroker is "conclusively deemed to be [in]

   possession of the motor vehicle." O.C.G.A. § 44-12-130(5). In the Present Case, TitleMax

   holds the certificate of title to the Vehicle. O.C.G.A. § 44-12-131(a)(l) provides that all

   pawn transactions must be for at least 30 days, and upon written agreement between the

   parties, may be extended for additional 30-day periods. If the pledgor defaults on

   payments under the pawn agreement, the pawnbroker has the right to repossess the

   vehicle. O.C.G.A. § 44-12-131(a)(3). From the time of default or the maturity date, Georgia

   law grants a pledgor of a vehicle a grace period, or redemption period, of 30 days to

   redeem her vehicle. O.C.G.A. §§ 44-14-403(b)(l), (2). During the redemption period, a

   pledgor may redeem her vehicle by paying the outstanding principal, interest, and other

   charges due on the maturity date. O.C.G.A. § 44-14-403(b)(3). If the pledgor fails to timely

   redeem the vehicle, the vehicle is "automatically forfeited to the pawnbroker by operation

   of [O.C.G.A. § 44-14-403(b)(3)], and any ownership interest of the pledgor or seller shall

   automatically be extinguished as regards the pledged item." Id.

         If a pledgor files a bankruptcy case and the 30-day redemption period allowed

   under Georgia law has not expired, then 11 U.S.C. § 108(b) extends the redemption period
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23                                Page:7 of 12




   to 60 days, running from the date the bankruptq^ petition is filed/ Paul v. S. Ga. Title

   Pawn (In re PauD. 534 B.R. 430,432 (Bankr. M.D. Ga. 2015); In re Chastagner. 498 B.R.376,

   380 (Bankr. S.D. Ga. 2013); Moore v. Complete Cash Holdings. LLC (In re Moore), 448 B.R.

   93, 101 (Bankr. N.D. Ga. 2011). However, once the applicable redemption period has

   expired, the debtor's right of redemption cannot be revived through a chapter 13 plan. In

   re Paul. 534 B.R. at 433. Moreover, a chapter 13 plan cannot be used to extend the

   redemption period:

           [T]oextend the redemption period by providing for repayment in a Chapter
           13 plan would serve to impermissibly re-define state-created property
           rights by changing a title lender's non-recourse pawn transaction into a
           recourse loan . . . and by expanding a pawnor's property interest from a
           time-limited right of redemption to an indefinitely extended right of
           redemption.

   Oglesby v. TitleMax (In re Oglesbyl. No. 01-4072,2001WL 34047880, at *4 (Bankr. S.D. Ga.

   Oct. 23, 2001); see also In re Paul. 534 B.R. at 433.

           To determine whether Debtor had any rights in or to the Vehicle that became



   ''11 U.S.C, § 108(b) in pertinent part provides:

           (b) [I]f applicable nonbankruptcy law...or an agreement fixes a period within which the
           debtor...may file any pleading, demand, notice, or proof of claim or loss, cure a default, or
           perform any other similar act, and such period has not expired before the date of the filing
           of the petition, the trustee may only file, cure, or perform, as the case may be, before the later
           of~
           (1) the end of such period, including any suspension of such period occurring on or after the
           commencement of the case; or
           (2) 60 days after the order for relief.

   11 U.S.C § 108(b).
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23             Page:8 of 12




   propertyofthe bankruptcy estate, the Courtnow considers ifthe redemption periodended

   pre-petitionor post-petition with respect to the Present Case. At this point a close look at

   the timing of the 2016 Case, the Present Case, and the expiration of the redemption period

   is necessary. After an extension, the maturity date of the Debtor's pawn transaction was

   September 16, 2016. Debtor filed her 2016 Case one day prior to the maturity date. The

   filing of her 2016 Case resulted in the redemption period on the Vehicle—extended to 60

   days from the petition date by operation of 11 U.S.C. § 108(b)—expiring on November 14,

   2016. Debtor failed to redeem the Vehicle when the redemption period expired on

   November 14, 2016, and the Vehicle belonged to TitleMax as of that date. Therefore,

   Debtor had no interest, possessory or otherwise, in the Vehicle when she filed the Present

   Case on February 9, 2018. See In re Northington. 876 F.3d at 1315 (concluding that the

   debtor had no rights in a pawned vehicle, possessory or otherwise, after expiration of the

   statutory redemption periods).     Accordingly, Debtor had no interest in the Vehicle

   whatsoever that could have become property of the estate in the Present Case.




      II.      A Confirmed Plan is Not Binding on a Creditor Where Debtor Includes
               Property She Does Not Own.

            The Court will now address Debtor's contention that because TitleMax took no


   action to oppose her 2018 Plan as proposed and the 2018 Plan was subsequently confirmed,

   the 2018 Plan binds TitleMax and Debtor must be permitted to continue making plan
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23              Page:9 of 12




   payments to TitleMax. For support. Debtor relies on the proposition that, in the interest

   finality, even illegal provisions of a confirmed plan are binding.

          It is true that the finality of confirmation is a key aspect of 11 U.S.C. § 1327. Such

   finality, joined principles of res judicata, have empowered courts to conclude that even

   legally suspect plans will bind parties once confirmed.        See U.S. Aid Funds. Inc. v.

   Espinosa. 559 U.S. 260, 276 (2010) (holding that bankruptcy court's legal error

   in confirming debtor's plan did not render its judgment void); Universal Am. Mortg. Co.

   V. Bateman fin re Batemanh 331 F.3d 821, 830 (11th Cir. 2003) (holding confirmed plan

   binding on creditor that may have had meritorious objection but that failed to object to or

   timely appeal confirmation).

          However, there are limits to the preclusive effect of a confirmed plan that is not

   perfectly legal. Under 11 U.S.C. § 1322(b)(2), debtors may modify the rights of certain

   secured creditors in their chapter 13 plan, but debtors "succeed[] to no greater interest in

   an asset than that held by the debtor at the time the bankruptcy petition was filed." Dunlap

   V. Cash Am. Pawn of Nashville (In re Dunlaph 158 B.R. 724, 727 (M.D. Tenn. 1993).

   Importantly, debtors may not "restructure the claims of a pawnbroker after the expiration

   of the redemption period." USA Title Pawn v. Askew (In re Howard). 507 B.R. 394, 399

   (Bankr. N.D. Ga. 2014) (citing In re Dunlap. 158B.R. at 727). Where the redemption period

   on a pawned vehicle expires prior to the petition date, the pawned vehicle does not become
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23              Page:10 of 12




   part ofthe debtor's barikruptcy estate, the Court has no jurisdiction over it, and the plan

   cannot include it. In re Howard. 507 B.R. at 398-99; see also Barnette v. Bankers Fin. Servs.

   (InreBarnettel. Ch. 13 Case No. 07-12986, Adv. No. 07-1068,2008 WL 7842071, at*2 (Bankr.

   N.D. Ga. 2008) (holding ifthe redemption period ona pawned vehicle expires prior tothe

   filing of debtor's bankruptcy petition, the debtor's ownership interest has been forfeited

   and does not become part of the bankruptcy estate); Bell v. Instant Car Title Loans (In re

   Mii 279 B.R. 890, 896-97 (Bankr. N.D. Ga. 2002) (same).

            Unfortunately for Debtor, the 2018 Plan attempted to created estate property that
   simply did not exist on the petition date of the Present Case. Debtor's confirmed 2018

   Plan's treatment of the Vehicle as property of the Debtor is immaterial. The redemption
   period on the subject title pawn expired pre-petition. The Vehicle was not property of the

   bankruptcy estate in the Present Case because Debtor's ownership interest in the Vehicle

  was automatically extinguished pre-petition by operation of O.C.G.A. § 44-14-403(b)(3)

  when the Vehicle became the propertyof TitleMax.



      HI*      The Eleventh Circuit's Northin^on Decision is Distinguishable from These
               Facts.


            The parties extensively discussed the Eleventh Circuit's Northington decision in
  their briefs.     See In—re—Northington. 876 F.3d 1302.         However, Northington is
  distinguishable from the facts before the Court. In Northington. the redemption period

                                               10
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23               Page:11 of 12




    for the pawned vehicle was still ticking when the debtor filed for bankruptcy. Id. at 1309-

    10. Therefore, the right to redeem the pawned vehicle became part of the bankruptcy estate

    at the time of filing. Id. The redemption period was extended to 60 days from the date the

    debtor filed his petition by operation of 11U.S.C. § 108(b), and upon the expiration of those

    60 days without redemption by the debtor, the pawned vehicle dropped out of the

    bankruptcy estate. Id. at 1315. At that point, by operation of Georgia law, 'TitleMax didn't

    have a mere 'claim'—it had...a 2006 Dodge Charger." Id. In that case, despite the

    confirmed chapter 13 plan, TitleMax was still permitted to pursue its motion for relief as

    to the pawned vehicle, because the Eleventh Circuit took the motion for relief, filed prior

    to confirmation, as "some action" adequate to preserve its position that the vehicle

    dropped out of the estate upon the expiration of the redemption period. Id. at 1308-09.

           Debtor argues that the Northington decision requires TitleMax to have "take[n]

    some action" pre-confirmation to preserve its rights, and because it did not put Debtor on

    notice that it objected to its treatment under the 2018 Plan, it is bound by the confirmed

    2018 Plan. This is incorrect. The debtor in Northington filed bankruptcy still with a right

    to redeem his vehicle, which became part of his bankruptcy estate. Debtor here did not.

    This fact stops any further analysis in its tracks. The Vehicle belonged to TitleMax when

    Debtor filed for bankruptcy. As such, TitleMax was not required to take any action in the

    Present Case to preserve its rights in a Vehicle it wholly owned at the start of the case.



                                                 11
Case:18-20082-MJK Doc#:46 Filed:03/29/19 Entered:03/29/19 13:59:23       Page:12 of 12




                                      CONCLUSION


          Based on the foregoing, it is THEREFORE ORDERED that the Motion is

    GRANTED and TitleMax may pursue its state law remedies as to the Vehicle.




                                                Michele J. Kfm
                                                United StatesBankruptcyJudge

   Dated at Brunswick, Georgia,
   this 29th day of March, 2019.




                                           12
